        Case 2:19-cv-09832-AB-RAO Document 4 Filed 11/15/19 Page 1 of 3 Page ID #:191

AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                            for the
                                                CENTRAL DISTRICT OF CALIFORNIA


                                                              )
                                                              )
                                                              )
BONDIT LLC, a California limited liability company,           )
                            Plaintiff(s)
                                                              )
                            v.
                                                              )
                                                                      Civil Action No.   2:19-cv-9832
                                                              )
HALLOWS MOVIE INC., a Nova Scotia corporation;
                                                              )
HALLOWS MOVIE, LLC, a Puerto Rico limited
                                                              )
liability company; HALLOWS MOVIE LLC, a
                                                              )
Louisiana limited liability company; UTOPIA FILM
                                                              )
L.L.C., a Puerto Rico limited liability company,
                                                              )
CROSSFACE LLC, a Louisiana limited liability
                                                              )
company; LET IT PLAY LLC, a Connecticut limited
                                                              )
liability company; ALEX A. GINZBURG, an
                                                              )
individual; DONGKWAN “TONY” LEE, an
                                                              )
individual; HYUN KIM, an individual; JORGE
                                                              )
ALBERTO MARTINEZ-DAVILA, an individual,
                           Defendant(s)

                                                 SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address)

      HALLOWS MOVIE INC., a Nova Scotia corporation

      HALLOWS MOVIE, LLC, a Puerto Rico limited liability company

      HALLOWS MOVIE LLC, a Louisiana limited liability company

      UTOPIA FILM L.L.C., a Puerto Rico limited liability company

      CROSSFACE LLC, a Louisiana limited liability company

      LET IT PLAY LLC, a Connecticut limited liability company

      ALEX A. GINZBURG

      DONGKWAN “TONY” LEE

      HYUN KIM

      JORGE ALBERTO MARTINEZ-DAVILA




                                                                                                 American LegalNet, Inc.
                                                                                                 www.FormsWorkFlow.com
        Case 2:19-cv-09832-AB-RAO Document 4 Filed 11/15/19 Page 2 of 3 Page ID #:192

AO 440 (Rev. 06/12) Summons in a Civil Action

          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are:
     A. Raymond Hamrick, III; Martin J. Barab; Josh H. Eichenstein
     HAMRICK & EVANS, LLP
     2600 West Olive Avenue, Suite 1020
     Burbank, California 91505
       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                      CLERK OF COURT
Date:
                                                                                 Signature of Clerk or Deputy Clerk




                                                                                                        American LegalNet, Inc.
                                                                                                        www.FormsWorkFlow.com
        Case 2:19-cv-09832-AB-RAO Document 4 Filed 11/15/19 Page 3 of 3 Page ID #:193

AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

Civil Action No.

                                                      PROOF OF SERVICE
                      (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

          This summons for (name of individual and title, if any)
was received by me on (date)

              I personally served the summons on the individual at (place)
                                                                                on (date)                             ; or

              I left the summons at the individual’s residence or usual place of abode with (name)
                                                                 , a person of suitable age and discretion who resides there,
          on (date)                                , and mailed a copy to the individual’s last known address; or

              I served the summons on (name of individual)                                                                       , who is
          designated by law to accept service of process on behalf of (name of organization)
                                                                                 on (date)                            ; or

              I returned the summons unexecuted because                                                                                ; or

              Other (specify):




          My fees are $                           for travel and $                   for services, for a total of $ 0.00


          I declare under penalty of perjury that this information is true.


Date:
                                                                                             Server’s signature



                                                                                        Printed name and title




                                                                                             Server’s address

Additional information regarding attempted service, etc:




                                                                                                                  American LegalNet, Inc.
                                                                                                                  www.FormsWorkFlow.com
